 


113 HR 4318 RH: Endangered Species Litigation Reasonableness Act
U.S. House of Representatives
2014-07-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IB 
Union Calendar No. 406
113th CONGRESS 2d Session 
H. R. 4318
[Report No. 113–540, Part I] 
IN THE HOUSE OF REPRESENTATIVES 
 
March 27, 2014 
Mr. Huizenga of Michigan (for himself, Mr. Hastings of Washington, Mrs. Lummis, Mr. Amodei, Mr. Bishop of Utah, Mr. Collins of Georgia, Mr. Harris, Mr. Lankford, Mr. Luetkemeyer, Mr. Neugebauer, Mr. Southerland, Mr. Thompson of Pennsylvania, and Mr. Valadao) introduced the following bill; which was referred to the Committee on Natural Resources, and in addition to the Committee on the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 

July 17, 2014
Additional sponsors: Mr. Lucas, Mr. Cole, Mr. Franks of Arizona, Mr. Stockman, Mr. Walden, Mr. Cotton, Mr. Gosar, Mr. Cramer, Mr. McClintock, Mr. Tipton, Mr. Pompeo, Mr. Tiberi, Mr. Jones, Mr. Huelskamp, Mr. Smith of Missouri, and Mr. Pearce


July 17, 2014
Reported from the Committee on Natural Resources


July 17, 2014
The Committee on the Judiciary discharged; committed to the Committee of the Whole House on the State of the Union and ordered to be printed

A BILL 
To amend the Endangered Species Act of 1973 to conform citizen suits under that Act with other existing law, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Endangered Species Litigation Reasonableness Act. 
2.Award of litigation costs to prevailing parties in accordance with existing lawSection 11(g)(4) of the Endangered Species Act of 1973 (16 U.S.C. 1540(g)(4)) is amended by striking to any and all that follows through the end of the sentence and inserting to any prevailing party in accordance with section 2412 of title 28, United States Code.. 
 

July 17, 2014
Reported from the Committee on Natural Resources
July 17, 2014
The Committee on the Judiciary discharged; committed to the Committee of the Whole House on the State of the Union and ordered to be printed
